Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowability corrects the canceled claims.  The previous Notice of Allowability stated that claim 19 was canceled, but canceled claim 20 in the Examiner’s Amendment.  Furthermore, the previous Notice of Allowability failed to addressed claims 21-25.  These mistakes are corrected below by canceling claims 20-25.
Election/Restrictions
Applicant’s election of Group I (claims 1-19) without traverse in the reply filed on 08/25/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL because Applicants fail to state why a search burden does not exist.  
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

This application is in condition for allowance except for the presence of claims 20-25 directed to an invention nonelected without traverse. Accordingly, claims 20-25 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend the claims as follows:
	20-25. (cancelled).

Reasons for Allowance
Claims 1-19 are allowed because the prior art fails to teach or suggest ligating an adapter (i.e. for sequencing) to a target nucleic acid end (e.g. blunt end), wherein the adapter has a linker with a probe attached that hybridizes to the target nucleic acid.  This is shown in Figure 38:

    PNG
    media_image1.png
    610
    907
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    657
    795
    media_image2.png
    Greyscale

The closest prior art teaches to ligate sequencing adapters with universal primer binding sequences using overhang ends of double-stranded target nucleic acids, but fails to teach or suggest the claimed linked ligation adapter comprising a probe complimentary to a first portion of a target nucleic acid, the probe linked to a first adapter comprising a first universal priming site as shown in Figure 38 (US 20130203123; US 20150105275; WO 2015104302).  Other prior art teaches scorpion or snapback primers, but fails to teach or suggest to use this technique for ligating adapters to nucleic acids (US 20100196890).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.